Exhibit THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”) PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS. ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION. OMITTED PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “[XX]”. TRANSLATION HYDRO QUÉBEC Contract Supplier No.:OA 104 18850 Contract: 4600010831 Supplier Call for tenders: 6100098418 Request for proposals: 11954845 PIONEER TRANSFORMERS LTD. yyyy/mm/dd 612 BERNARD ST., P.O. BOX 272 Date of issue: 2006/04/01 GRANBY QCJ2G 8E5 Attention:Raymond Haddad Phone:450-378-9018 # 309Fax:450-378-0626 Billing must be as stipulated in this document. Contract term Ship to: yyyy/mm/ddtoyyyy/mm/dd 2006/04/012008/03/31 FOB Point: Destination, prepaid Terms of payment NET 30 DAYS For informationPhone Marc Desautels514-840-3000 ext. 6765 (sgd) Marc Desautels Authorized representative 1 GENERAL CONDITIONS SUPPLY (Revised March 2005) Table of Contents 1. DEFINITIONS A. Request for proposals B. Contract amendment C. Notice of award D. Goods E. Not used F. Contract G. Not used H. Supplier I. Not used J. Material K. Equipment L. Contract price M. Proposal M. Subcontractor O. Work P. Plant 2. GENERAL PROVISIONS A. Interpretation of contract B. Assignment of contract C. Standards D. Advertising and requests for information E. Place of execution of contract F. Representatives of the parties and communications G. Confidentiality H. Language of work and communications I. Due dates J. Notice of default 3. NOT USED 4. CONTROL OF WORK 2 A. Scope of contract B. Subcontracting 5. RIGHTS TO USE OF GOODS 6. AUTHORITY OF HYDRO-QUÉBEC REPRESENTATIVE A. Administration of contract B. Inspection, control and supervision of work 7. EXECUTION OF WORK A. Not used B. Not used C. Drawings and lists provided by the supplier D. Technical notices E. Rating plates F. Not used G. Delay attributable to Hydro-Québec H Changes to contract I. Not used J. Not used K. Not used L. Ownership M. Not used N. Not used O. Packaging P. Shipping 8. NOT USED 9. GOODS, MATERIALS AND EQUIPMENT A. Origin, quality and implementation of materials B. Not used C. Goods, materials and equipment made available to the supplier by Hydro-Québec 10. NOT USED 11. LIABILITY OF THE SUPPLIER 12. CONTROLLED PRODUCTS 13. ENVIRONMENTAL PROTECTION 14. PAYMENT 15. GUARANTEE ON LABOUR AND MATERIALS 16. NOT USED 17. NOT USED 18. DEFAULT – TERMINATION 3 A. Default by supplier B. Withdrawal of work from the supplier C. Contract termination D. Not used 19. NOT USED 20. RELEVANT DOCUMENTS A. Accounting principles B. Retention period C. Right to inspect 4 1.DEFINITIONS When used in this contract, unless the context otherwise requires, the following terms shall have the following meanings: (a)REQUEST FOR PROPOSALS The document remitted by Hydro-Québec for purposes of obtaining a bid or proposal. (b) CONTRACT AMENDMENT A document signed by Hydro-Québec and the supplier the purpose of which is to amend the contract. (c)NOTICE OF AWARD The document by which Hydro-Québec informs the supplier that is has been awarded the contract. (d)GOODS The goods the supplier must supply pursuant to the contract. (e)NOT USED (f)CONTRACT The contract consists of the following documents: - The request for proposals document and its addenda; - The supplier’s proposal accepted by Hydro-Québec; - The notice of award; - The contract amendments. (g)NOT USED (h)SUPPLIER The person to whom the contract is awarded. (i)NOT USED (j)MATERIAL Anything incorporated in the goods to be supplied or consumed to perform the contract. (k)EQUIPMENT All of the tools, plant, instruments, devices, machines, vehicles, structures and installations required for the performance of the work or the maintenance of the goods to be supplied and which are not incorporated in the goods. (l)CONTRACT PRICE All of the stipulated prices, unit prices and other remuneration provided for in the contract, subject to such adjustments as may be made pursuant to the provisions of the contract. (m)PROPOSAL The supplier’s bid or proposal. 5 (n)SUBCONTRACTOR Any person to whom the supplier entrusts the performance of work or the supply or manufacture of materials or equipment. (o)WORK All of the goods the supplier must supply and the activities it must carry on to perform the contract, in particular the design, manufacture and delivery of the goods covered by the contract. (p)PLANT The place where the goods are manufactured or assembled. 2.GENERAL PROVISIONS A.INTERPRETATION OF CONTRACT In the event of ambiguity or contradiction between the various documents constituting the contract, they shall prevail in the following order of precedence: - The notice of award; - The proposal accepted by Hydro-Québec; - The instructions to tenderers; - The specific clauses; - The general clauses; - The specific technical clauses; - The specific drawings; - The general or standardized technical clauses; - The standardized drawings. Large-scale drawings shall prevail over smaller-scale drawings. B.ASSIGNMENT OF CONTRACT The supplier shall not assign the contract without the prior written consent of Hydro-Québec’s representative. C.STANDARDS Where the contract refers to standards, such reference shall mean the standards in force on the date the proposals are submitted.In the event of ambiguity or contradiction between the contract and such standards, the more stringent document shall prevail. D.ADVERTISING AND REQUESTS FOR INFORMATION The request for proposals document and all other information communicated to the supplier in connection with the contract shall remain the property of Hydro-Québec and shall not be used for any purpose other than the performance of the contract. Any advertising intended by the supplier concerning the contract shall be subject to approval by Hydro-Québec’s representative.This shall apply to all means of advertising, such as signs and billboards, and to all written and electronic media. All requests for information concerning the contract or the work from any written or electronic media or from any other person shall be forwarded to Hydro-Québec’s representative. 6 E.PLACE OF EXECUTION OF CONTRACT The parties agree that the contract was executed in Montreal and shall be governed by the applicable laws of Quebec and that any dispute arising from its performance shall be under the exclusive jurisdiction of the courts of Quebec. F.REPRESENTATIVES OF THE PARTIES AND COMMUNICATIONS Each party shall appoint a representative who shall have the power to act on its behalf. The parties shall advise each other in writing of the names of their respective representatives and of their replacements, as the case may be. Each party’s representative shall have the requisite authority and power to see to the performance of the contract and to handle and decide any matter related thereto. Any communications between Hydro-Québec and the supplier regarding the contract shall be in writing and be addressed to the other party’s representative. G.CONFIDENTIALITY The supplier shall protect the confidentiality of the information communicated to it by Hydro-Québec in connection with the performance of the contract. H.LANGUAGE OF WORK AND COMMUNICATIONS The language of work shall be French.All written and oral communications pertaining to the contract shall be in French.All documents or drawings the supplier remits to Hydro-Québec shall be drafted in French. I.DUE DATES Unless otherwise stipulated in the contract, all due dates shall be calculated from the date the supplier receives the notice of award. In computing any due date established under the contract: - The day that marks the start date shall not be counted, but the due date shall; - Saturdays, Sundays and statutory holidays shall be counted, but if the last day is a Saturday, Sunday or statutory holiday, the due date shall be postponed to the next business day. J.NOTICE OF DEFAULT If the contract establishes a due date for the performance of an obligation, the parties shall be put in default by the mere lapse of time. 3.NOT USED 4.CONTROL OF WORK A.SCOPE OF CONTRACT In the framework of this contract, the supplier shall perform all the activities required for the design, manufacture and delivery of the goods covered by the contract, except as expressly excluded in the Specific Clauses. B.SUBCONTRACTING The supplier agrees that any subcontracts shall be subject to the provisions of this contract. 7 5.RIGHTS TO USE OF GOODS The supplier agrees to obtain and assign to Hydro-Québec all rights required to permit the use of the goods for the purposes for which they are intended and, as the case may be, their maintenance, repair or reconditioning. These rights shall include copyright and rights contemplated by the laws respecting industrial drawings, trade-marks, patents and integrated-circuit topography. 6.AUTHORITY OF HYDRO-QUÉBEC REPRESENTATIVE A.ADMINISTRATION OF CONTRACT Hydro-Québec’s representative shall be responsible for administering the contract on Hydro-Québec’s behalf and shall have the authority to do so. B.INSPECTION, CONTROL AND SUPERVISION OF WORK At any time, Hydro-Québec’s representative may inspect the supplier’s work and check its quality.For such purposes, he shall have access to any place where the goods are manufactured and to the materials required for the performance of the contract. The trials, tests and checks required under the contract or prescribed by the laws and regulations in force shall be carried out in the presence of Hydro-Québec’s representative and the supplier shall be responsible for giving him sufficient advance notice to be able to attend. 7.EXECUTION OF WORK A.NOT USED B.NOT USED C.DRAWINGS AND LISTS PROVIDED BY THE SUPPLIER The supplier shall submit to Hydro-Québec’s representative, for his verification, the detailed or general drawings required to validate the manufacture, operation, assembly and disassembly, start-up, utilization and maintenance of the goods.The supplier shall also give Hydro-Québec the lists relating to the drawings: e.g. lists of materials, connections, terminations, settings, spare parts, special tools, etc. The supplier shall give Hydro-Québec’s representative the requisite number of copies.The drawings and lists shall be submitted on a timely basis so as not to delay the progress of the work, while allowing Hydro-Québec’s representative twenty (20) business days from receipt of the drawings and lists to review them. Every drawing or list or copies thereof remitted to Hydro-Québec shall remain the property of Hydro-Québec, which may utilize them as it sees fit. Drawings shall be prepared in accordance with the requirements and recommendations of sections 1 to 10 of standard B78.5-93 “Computer-Aided Design Drafting (Buildings)” of the Canadian Standards Association (CSA/ACN).All notations on the drawings and lists shall be in French and dimensions shall be in the SI system. When Hydro-Québec’s representative verifies the supplier’s drawings or lists, it means that Hydro-Québec’s representative has found that the proposed elements and systems are consistent with the object of the contract. But it in no way means that the supplier’s drawings or lists that were submitted or provided meet the requirements of the contract in every respect. Work begun without the submission and verification of the drawings and lists as aforesaid may be refused by Hydro-Québec’s representative.The costs incurred shall be borne by the supplier. 8 D.TECHNICAL NOTICES To permit the operation, maintenance and reconditioning of the goods by Hydro-Québec, the supplier shall, in accordance with the stipulations in the Specific Clauses, prepare technical notices describing in detail the construction and recommended methods for the assembly, disassembly, maintenance and operation of the goods and a list of all spare parts.The said notices shall include all appropriate bulletins and the instructions prepared by the manufacturers of the parts incorporated in the goods. E.RATING PLATES The rating plates on the goods shall be in French.Warning notices shall be in French and English. F.NOT USED G.DELAY ATTRIBUTABLE TO HYDRO-QUÉBEC If an incident attributable to Hydro-Québec causes delay in the performance of the contract, the supplier shall be entitled to an extension of the performance period, on the express condition that it makes a written request therefor to Hydro-Québec’s representative no later than fifteen (15) days after the incident warranting such a request. The request shall specify the nature of the incident and its impact on the work performance period. Absent such notice within the aforesaid period, the supplier waives the right to an extension of the performance period. H.CHANGES TO CONTRACT Hydro-Québec may, until the end of the contract, make changes to the contract and demand their performance by the supplier. The supplier shall not proceed with any changes before signing a contract amendment specifying the nature of the change, the method of payment and the performance period.However, in the event of an emergency or a disagreement over the terms of the contract amendment, the supplier shall promptly proceed with any change demanded by Hydro-Québec’s representative in writing. Changes shall not entail any extension of the contractual periods unless expressly mentioned in the contract amendment. Any change to the size of the contract or its terms of performance made or authorized by Hydro-Québec shall entitle the supplier or Hydro-Québec to obtain a revision of the contract prices to account for the increase or decrease (as the case may be) in costs due to such change. I.NOT USED J.NOT USED K.NOT USED L.OWNERSHIP All of the goods covered by the contract shall become the property of Hydro-Québec as they are progressively fabricated.However, the supplier shall be responsible for their custody and control and any liability arising therefrom until they are received by Hydro-Québec. M.NOT USED N.NOT USED 9 O.PACKAGING To facilitate handling and protect the goods during shipping and storage, the goods shall be packaged in accordance with Hydro-Québec’s standard SN-1.1 or such other standard as may replace it. The goods shall be identified as required below to facilitate delivery, receiving and storage.Each container shall bear the following minimum mandatory information in easily legible form: - Supplier’s name; - “Hydro-Québec” followed by the order number; - Item number of the order; - Hydro-Québec’s article code, if any; - Delivery address. If the container contains several packages, each package shall also bear the above-mentioned information specific to its contents.Each container shall have a hermetically sealed pocket in which the supplier shall deposit at least four (4) copies of the list of articles. P.SHIPPING No shipment shall be made without prior specific instructions from Hydro-Québec’s representative as to the availability of the delivery location.No shipment may be made more than two (2) months before the date required, unless Hydro-Québec’s representative provides his written authorization. At least three (3) days before sending any shipment, full or partial, the supplier shall give written notice to the addressee indicated on the waybill. For any shipments coming from outside Canada, the supplier shall remit to the carrier along with the waybill: - A duly completed “Canada Customs Invoice” specifying the following: - vendor’s name; - purchaser’s order number; - name and address of the addressee (to whom the goods are being shipped); - name and address of the purchaser (to whom the goods are sold); - payment currency; - detailed description of the goods, quantity, unit price, total; - total amount of the invoice; - a duly completed NAFTA (North American Free Trade Agreement) certificate of origin, if the goods were manufactured in the United States and/or Mexico. 8.NOT USED 9.GOODS, MATERIALS AND EQUIPMENT A.ORIGIN, QUALITY AND IMPLEMENTATION OF MATERIALS The materials, their implementation and the execution of the work shall be consistent with the requirements of the contract. If the quality of a material or labour is not specified, the material shall be new and of the best quality and the labour shall be performed in accordance with generally accepted standards. Unless otherwise stipulated in the contract, the supplier may use a material equivalent to the one referred to in the contract by a trade-mark, provided the substitution is previously authorized in writing by Hydro-Québec. 10 Hydro-Québec’s representative will accept or refuse the equivalent material within a time frame which will depend on the information to be obtained and the trials, tests and checks necessary to evaluate the proposed material. The supplier shall submit the equivalent material for approval by Hydro-Québec’s representative on a timely basis to avoid any delay in the performance of the work. B.NOT USED C.GOODS, MATERIALS AND EQUIPMENT MADE AVAILABLE TO THE SUPPLIER BY HYDRO-QUÉBEC The supplier shall be responsible for the maintenance, safekeeping and control of all goods, materials or equipment made available to it by Hydro-Québec and shall use same solely for the purposes for which they were intended. The supplier must at all times be in a position to report to Hydro-Québec’s representative on the use and condition of such goods, materials and equipment. 10.NOT USED 11.LIABILITY OF THE SUPPLIER The supplier shall be liable to Hydro-Québec for the proper performance of the contract. It shall also be liable for any damages resulting from such performance, save damages for loss of profits or income, loss of use of the goods supplied under this contract or of any related equipment, interest and other charges on borrowed money and the costs of any interruption.However, the supplier’s liability to Hydro-Québec shall be limited to $[XX] or another sum equivalent to the contract price if same exceeds $[XX]. It shall defend Hydro-Québec against any claims or lawsuits stemming from the contract and the execution of the work and shall indemnify and hold it harmless with respect to capital, interest and the indemnity stipulated in the Civil Code of Quebec, costs of expert reports and costs of any other nature, any judgment pronounced against it and, where applicable, shall obtain a discharge of any legal hypothec related to the performance of the contract. 12.CONTROLLED PRODUCTS In the framework of the application of the Hazardous Products Act, R.S.C. (1985), c. H-3, the supplier is responsible for determining whether the goods or part thereof are controlled products. Before delivery, the supplier shall forward to Hydro-Québec’s representative a list of the controlled products, in duplicate, and the relevant safety data sheets, in French, for each such product. The supplier shall be liable for all costs incurred due to its failure to provide the required information on a timely basis. 13.ENVIRONMENTAL PROTECTION The supplier shall comply with all laws and regulations applicable in Quebec concerning the protection of the environment. It shall be responsible for preventing pollution or any nuisance that could be caused by the products, services and activities arising from this contract.In that regard it shall, at its expense, take all necessary steps to protect the environment and prevent any form of pollution or nuisance.In addition, it shall ensure that it has properly trained personnel who can take action in the event of an environmental emergency. 11 The supplier shall notify Hydro-Québec’s representative as quickly as possible of any environmental incident, non-compliance or emergency that arises in the framework of the performance of the obligations under this contract. Furthermore, it shall comply with the environmental provisions set out in the specific clauses of this contract. 14.PAYMENT Payment of the contract price shall be made thirty (30) days following receipt of the equipment at the delivery point or receipt of the invoice, whichever is later. At any time, Hydro-Québec may set-off any debt owed to it by the supplier against any sums it may owe the supplier or any security delivered pursuant to the contract. 15.GUARANTEE ON LABOUR AND MATERIALS The supplier shall guarantee to Hydro-Québec that all goods and materials it has supplied will operate properly and conform to the stipulations of the contract, which guarantee shall apply for a period of eighteen (18) months following receipt of the equipment at the delivery point, unless additional guarantees and different time frames are stipulated elsewhere in the contract.This guarantee shall be in addition to the legal warranty. During the warranty period, upon request by Hydro-Québec, the supplier undertakes, within the time frame determined by Hydro-Québec’s representative, to repair, correct or replace all defective goods and any resulting deterioration or degradation, at its own expense, including costs of removal, shipment, replacement and reinstallation of the property required to access such goods, except, however, costs of removal, shipment, replacement and reinstallation of property other than the goods that are the subject of the contract. In the event of a disagreement between the supplier and Hydro-Québec as to which party shall be responsible for the costs of repairs, modifications or replacement, the supplier agrees to perform such repairs, modifications or replacement diligently in accordance with the decisions of Hydro-Québec’s representative.Failing an agreement between Hydro-Québec and the supplier as to responsibility for costs of repair, Hydro-Québec acknowledges that the fact that the supplier has performed the work required by Hydro-Québec’s representative shall not extinguish the supplier’s right to bring a legal action. All goods thus repaired, corrected or replaced by the supplier shall be under a new guarantee of the same nature and for the same term as the original guarantee. Should the supplier fail to repair, modify or replace the equipment at the request of Hydro-Québec’s representative, Hydro-Québec shall be entitled to perform such repairs, modifications or replacements or have them performed by a third party at the supplier’s expense. 16.NOT USED 17.NOT
